Entered: September 27th, 2019
                                Case 19-10587   Doc 47   Filed 09/27/19   Page 1 of 2
Signed: September 27th, 2019

SO ORDERED




                                     UNITED STATES BANKRUPTCY COURT
                                      FOR THE DISTRICT OF MARYLAND
                                               Baltimore Division

     IN RE:                                                           Case No. 19-10587-DER
     JEANINE TAWN KELLY
            Debtor                                                    Chapter 7
     _______________________________
     NJCC FUND #5 TRUST
            Movant
     v.
     JEANINE TAWN KELLY
            Debtor/Respondent
     and
     MONIQUE D. ALMY
            Trustee/Respondent

                                ORDER GRANTING RELIEF FROM AUTOMATIC STAY

            Upon review of the Motion for Relief from the Automatic Stay filed herein by NJCC Fund #5
    Trust ("Movant"), and in the absence of any opposition thereto, it is

             ORDERED that the Automatic Stay imposed by 11 U.S.C. § 362(a) is TERMINATED to enable
    Movant and/or its successors and assigns to cause the commencement or continuation of a foreclosure
    proceeding, and/or pursue other means, as permitted by state law, of obtaining or transferring title to
    the real property belonging to the debtor and known as 3907 W Cold Spring Ln, Baltimore, MD 21215-
    5432 (the “Property”), and to allow the purchaser or transferee to obtain possession of same; and is
    further,

           ORDERED, that the Automatic Stay of 11 U.S.C. § 362(a) shall not be reimposed as to the
    Debtor's interest in the Property by the conversion of this case to a case under another Chapter of the
    United States Bankruptcy Code.



                                                                                         BWW#:MD-183518
                    Case 19-10587      Doc 47   Filed 09/27/19   Page 2 of 2



cc:

BWW Law Group, LLC
6003 Executive Blvd, Suite 101
Rockville, MD 20852

Monique D. Almy, Trustee
1001 Pennsylvania Avenue, N.W., 10th Fl
Washington, DC 20004-2595

Marc A. Ominsky, Esq.
Century Plaza Building
10632 Little Patuxent Parkway, Suite 249
Columbia, MD 21046

Jeanine Tawn Kelly
3907 West Cold Spring Lane
Baltimore, MD 21215



                                           END OF ORDER




                                                                               BWW#:MD-183518
